       Case 2:16-md-02724-CMR Document 1716 Filed 03/19/21 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                            MDL No. 2724
IN RE: GENERIC PHARMACEUTICALS                              16-MD-2724
PRICING ANTITRUST LITIGATION
                                                            HON. CYNTHIA M. RUFE

THIS DOCUMENT RELATES TO:                                   Individual Case No. 19-2407

Connecticut et al. v. Teva Pharmaceuticals USA
Inc. Inc., et al.



                                            ORDER

       AND NOW, this 19th day of March 2021, upon consideration of the attached Stipulation

for Plaintiff States to File a Consolidated Sur-Reply with respect to the Separate Motions to

Dismiss Filed on November 2, 2020 by Defendants David Berthold, James Brown, Tracy

Sullivan DiValerio, Marc Falkin, James Grauso, Konstantin Ostaficiuk, David Rekenthaler, and

Richard Rogerson, it is hereby ORDERED that the Stipulation is APPROVED. With respect to

the above Defendants’ eight separate Motions to Dismiss filed on November 2, 2020, the States

may file a consolidated sur-reply of up to 40 pages.

       It is so ORDERED.


                                                       BY THE COURT:

                                                       /s/ Cynthia M. Rufe
                                                       _________________________
                                                       CYNTHIA M. RUFE, J.
       Case 2:16-md-02724-CMR Document 1716 Filed 03/19/21 Page 2 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                           MDL No. 2724
IN RE: GENERIC PHARMACEUTICALS                             16-MD-2724
PRICING ANTITRUST LITIGATION
                                                           HON. CYNTHIA M. RUFE

THIS DOCUMENT RELATES TO:                                  Civil Action No.
                                                           2:19-cv-2407-CMR
Connecticut et al. v. Teva Pharmaceuticals USA
Inc. Inc., et al.



       STIPULATION FOR PLAINTIFF STATES TO FILE A CONSOLIDATED
         SUR-REPLY WITH RESPECT TO THE SEPARATE MOTIONS TO
            DISMISS FILED ON NOVEMBER 2, 2020 BY DEFENDANTS
       DAVID BERTHOLD, JAMES BROWN, TRACY SULLIVAN DIVALERIO,
          MARC FALKIN, JAMES GRAUSO, KONSTANTIN OSTAFICIUK,
              DAVID REKENTHALER, AND RICHARD ROGERSON

       Pursuant to Local Rule 7.4, the undersigned counsel for Plaintiff States and for Defendants

David Berthold, James Brown, Tracy Sullivan DiValerio, Marc Falkin, James Grauso, Konstantin

Ostaficiuk, David Rekenthaler, and Richard Rogerson hereby stipulate that with respect to the

above Defendants’ eight separate Motions to Dismiss filed on November 2, 2020, the States may

file a consolidated sur-reply of up to 40 pages.

       It is so stipulated.




                                                   1
       Case 2:16-md-02724-CMR Document 1716 Filed 03/19/21 Page 3 of 4




Dated: March 18, 2021                          Respectfully Submitted,

PLAINTIFF STATE OF CONECTICUT                    PLAINTIFF STATE OF IDAHO
WILLIAM TONG                                     LAWRENCE G. WASDEN
ATTORNEY GENERAL                                 ATTORNEY GENERAL

By: /s/ W. Joseph Nielsen                  By: /s/ John K. Olson
     W. Joseph Nielsen                         John K. Olson
     Federal Bar No. ct20415                   Deputy Attorney General
     Assistant Attorney General                Consumer Protection Division
     55 Elm Street                             954 W. Jefferson Street, 2nd Floor
     P.O. Box 120                              P.O. Box 83720
     Hartford, CT 06141-0120                   Boise, ID 83720-0010
     Tel: (860) 808-5040                       Tel: (208) 332-3549
     Fax: (860) 808-5391                       Fax: (208) 334-4151
     Joseph.Nielsen@ct.gov                     John.Olson@ag.idaho.gov

Liaison Counsel for the Plaintiff States         Counsel for Plaintiff State of Idaho


/s/ Leiv Blad                                    /s/ Amy B. Carver
Leiv Blad                                        Amy B. Carver
Lowenstein Sandler LLP                           Welsh & Recker, P.C.
2200 Pennsylvania Avenue, NW                     306 Walnut Street
Washington, DC 20037                             Philadelphia, PA 19106
Tel: (202) 753-3800                              Tel: (215) 972-6430
lblad@lowenstein.com                             abcarver@welshrecker.com

Counsel for Defendant David Berthold             Counsel for Defendant Tracy Sullivan
                                                 DiValerio

/s/ Larry H. Krantz
Larry H. Krantz                                  /s/ James A. Backstrom
Krantz & Berman LLP                              James A. Backstrom
747 Third Avenue, 32nd Floor                     1515 Market Street, Suite 1200
New York, New York 10017                         Philadelphia, PA 19102-1932
Tel: (212) 661-0009                              Tel: (215) 864-7797
lkrantz@krantzberman.com                         jabber@backstromlaw.com

Counsel for Defendant James Brown                Counsel for Defendant Marc Falkin




                                           2
      Case 2:16-md-02724-CMR Document 1716 Filed 03/19/21 Page 4 of 4




/s/ Robert E. Connolly                    /s/ Sozi Pedro Tulante
Robert E. Connolly                        Sozi Pedro Tulante
Law Office of Robert Connolly             Dechert LLP
301 N. Palm Canyon Dr.                    Cira Centre
Palm Springs, CA 92262                    2929 Arch Street
Tel: (215) 219-4418                       Philadelphia, PA 19104
                                          Tel: (215) 994-4000
bob@reconnollylaw.com
                                          sozi.tulante@dechert.com
Counsel for James Grauso                  Counsel for Defendant David Rekenthaler


/s/ David Schertler                       /s/ David Reichenberg
David Schertler                           David Reichenberg
Schertler Onorato Mead & Sears, LLP       Cozen O’Connor P.C.
901 New York Avenue, N.W.                 277 Park Avenue, 20th Floor
Suite 500 West                            New York, NY 10172
Washington, DC 20001                      Tel: (212) 883-4956
                                          dreichenberg@cozen.com
Tel: (202) 628-4199
dschertler@schertlerlaw.com
                                          Counsel for Defendant Richard Rogerson

Counsel for Defendant Konstantin
Ostaficiuk




                                      3
